TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00592-CV


Texas Open Beach Advocates, Tim Lopas, Manuel B. Rodriguez, and
Janet I. Guidry, Appellants

v.

Commissioner Jerry Patterson of the Texas General Land Office; Galveston County,
Texas; and the City of Galveston, Texas, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. GN4-01033, HONORABLE PAUL DAVIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellants' unopposed motion to dismiss is granted.  See Tex. R. App. P. 42.1(a)(1).


 
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed on Appellants' Motion
Filed:   October 28, 2004